PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Perlman et al.
Application No. 12/538,076
Filed: 7 Aug 2009
For: SYSTEM AND METHOD FOR ENCODING VIDEO USING A SELECTED TILE AND TILE ROTATION PATTERN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
February 16, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed November 24, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on January 25, 2021.  A Notice of Abandonment was mailed on February 9, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal forwarding fee of $2,360.00, (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 2483 for appropriate action in the normal course of business on the replies received February 16, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions